Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/23/2021 has been entered. Claims 1 – 4 are pending. Claim 4 is newly added and finds support in at least [0112] of as published US2019/0032183. Claims 2 and 3 remain withdrawn. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stone (US2010/0183470) in view of Yawata (FR-1347062, using espacenet translation) and in further view of Corrosion Materials (“Titanium Grade 2 Sheets”, NPL, 2015), as evidenced by GOST Standard 17746-79, cited in the previous office action of 08/25/2021.

Regarding claims 1, Stone teaches a flat titanium product [Title]. Stone teaches that the product is produced by supplying commercially pure titanium powder to a hot rolling and annealing line to produce a flat product that has a density of 99.5% theoretical (interpreted as meeting the porosity of the inner layer) [0085] and the final flat product is 0.41 mm in thickness.

Stone teaches an example in which the titanium powder has 0.1% chlorine, which falls within the claimed range of the inner layer and an oxygen content 0.1 – 0.13% wt% which falls within the claimed range [0085]. Although Stone does not explicitly teach the content of iron, nitrogen, carbon, and hydrogen, given that these are impurities, as evidenced by GOST Standard 17746-79, which shows impurities for titanium (including iron, nitrogen and carbon) and Corrosion Materials, which shows that hydrogen is also an impurity, in which the amounts would be close to 0 wt%, there is a reasonably expectation to a person of ordinary skill in the art that the amounts of iron, nitrogen, carbon, and hydrogen would meet/overlap with the claimed ranges. 

Stone does not explicitly teach a surface portion of the flat product. 

	Yawata teaches composite metal sheets in which a metal powder is placed between metal sheets (interpreted as the surface layer portion) and subjected to hot rolling and annealing [line 38 – 55]. Wherein given that the metal sheets (which are interpreted as the surface layer portion) are solid pieces of metal, it is interpreted that the porosity of the metal sheets would be essentially 0% porosity, which meets the claimed range. Yawata also teaches an example in which the metal powder and metal sheets are based on the same metal (in this case iron) and that the metal sheet is 1 mm in thickness [Line 77 – 79] (wherein the total surface layer portion thickness is 2 mm). Yawata further discloses that this process allows for the production of metal sheet using powder metallurgy without the requiring polishing or plating of the surface of the produced sheets [line 26 – 35] and also allows for a greater range of thickness of the products [line 36 – 39]. 


	Furthermore, based on the disclosure of Stone in view of Yawata, the total surface layer thickness is 2mm and the inner layer thickness is 0.49 mm, which results in a range of the inner chlorine content of up to 0.112 wt%, wherein the chlorine content of stone of the inner layer falls within this range. 
	                
                    
                        
                            
                                
                                    2
                                     
                                    m
                                    m
                                
                                
                                    0.49
                                     
                                    m
                                    m
                                
                            
                            *
                            0.02
                        
                    
                    +
                    0.03
                    =
                    0.112
                     
                    w
                    t
                    %
                     
                    o
                    f
                     
                    c
                    h
                    l
                    o
                    r
                    i
                    n
                    e
                     
                    (
                    i
                    n
                    n
                    e
                    r
                     
                    l
                    a
                    y
                    e
                    r
                    )
                     
                     
                
            

	
Stone in view Yawata does not explicitly teach the composition of a titanium metal sheet. 

	Corrosion Materials teaches titanium products including titanium sheets [page 3]. Corrosion Materials teaches commercially pure titanium products have high corrosion resistance and that titanium grade 2 has good ductility for cold formability and can also be subjected to hot working [Fabrication and Heat Treatment]. Corrosion Materials teaches that the composition of the titanium steel sheet has [Chemical Composition];
up to 0.08 wt% carbon, which falls within the claimed range
up to 0.25 wt% iron, which falls within the claimed range
up to 0.03 wt% nitrogen, which falls within the claimed range
up to 0.2 wt% oxygen, which falls within the claimed range 
up to 0.015 wt% hydrogen, which overlaps with the claimed range
while Corrosion Materials does not explicitly teach the chlorine content of the grade 2 titanium sheet, given that chlorine is an impurity of titanium, as evidenced by GOST Standard 17746-79, which shows impurities for titanium (including chlorine) and Corrosion materials teaches low amounts of the other impurities (carbon, iron, nitrogen, oxygen, and hydrogen), there is a reasonable expectation to a person of ordinary skill in the art that the amount of chlorine in the titanium grade 2 sheet would meet/overlap with the claimed range. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the composite metal sheet product of Stone in view of Yawata and used a titanium grade 2 sheet as taught by Corrosion Materials. As disclosed by Corrosion Materials, commercially pure titanium has good corrosion resistance and grade 2 titanium has good ductility. Furthermore, the selection of a known material based on its suitability for its intended use is a prima facie case of obviousness (See MPEP 2144.07). 

Regarding claim 4, Stone in view of Yawata and Corrosion Materials teaches the invention as applied above in claim 1. Stone teaches an example in which the inner layer portion is 0.49 mm and Yawata teaches an example in which the metal sheets used on the upper and lower side are 1 mm each, resulting in a total thickness of the product of ~2.49 mm, which falls within the claimed range. 
Furthermore, it is noted that changes in size/proportion is a prima facie case of obviousness absent evidence of unexpected results or criticality. (See MPEP 2144.04 IV A)


Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered and are found persuasive. Specifically, the examiner agrees that based on the prior art, the addition of titanium sponge into the consumable container of Chernov up to it maximum amount would not result in a porosity of 5% or less (as claimed), given the highly porous nature of titanium sponge. Furthermore, Chernov does not teach or reasonably suggest applying a mechanical step to the consumable container to compress the titanium sponge interior to maximize density, given that the container of Chernov is an intermediate product to be melted. Therefore, the rejection is withdrawn. 
However, upon further consideration, a new rejection is made in view of Stone (US2010/0183470) and Yawata (FR-1347062) and Corrosion Materials (NPL)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735